CM/ECF-GA Northern District Court                                    https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?183163089660539-...
                      Case 1:19-cr-00184-MHC-JSA Document 101 Filed 06/21/21 Page 1 of 1




                                                  1:19-cr-00184-MHC-JSA
                                                        USA v. Beck
                                                 Honorable Mark H. Cohen

                                Minute Sheet for proceedings held via teleconference on 06/21/2021.


              TIME COURT COMMENCED: 3:00 P.M.
              TIME COURT CONCLUDED: 3:15 P.M.                       COURT REPORTER: Judith Wolff
              TIME IN COURT: 00:15                                  DEPUTY CLERK: Lynn Beck
              OFFICE LOCATION: Atlanta

        DEFENDANT(S):               [1]Jim C. Beck NOT Present at proceedings
        ATTORNEY(S)                 Douglas Chalmers representing Jim C. Beck
        PRESENT:                    Randy Chartash representing Jim C. Beck
                                    Brent Gray representing USA
                                    Sekret Sneed representing USA
                                    William Thomas representing Jim C. Beck
        PROCEEDING
                                    Telephone Conference(Other Proceeding Non-evidentiary);
        CATEGORY:
        MINUTE TEXT:                The Court conducted a telephone conference call with the attorneys to get
                                    an update regarding the status of the case before the scheduled trial of July
                                    12, 2021. The parties updated the Court. The Court advised the covid-
                                    related trial adjustments that had been made. See transcript for details.
        HEARING STATUS:             Hearing Concluded




                                                                                                                     6/21/2021, 3:58 PM
